Citation Nr: 0910780	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-18 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for cardiomyopathy and 
hypertensive vascular disease, to include as secondary to 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1970 to 
September 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The Veteran testified before the undersigned Veterans Law 
Judge at an August 2008 hearing conducted via 
videoconference.  A transcript of the hearing is of record.

This case was brought before the Board in September 2008, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include providing the 
Veteran with a VA examination.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.


FINDING OF FACT

Cardiomyopathy and hypertensive vascular disease is not 
proximately due to nor has it been chronically worsened by 
the Veteran's service-connected PTSD.


CONCLUSION OF LAW

Cardiomyopathy and hypertensive vascular disease were not 
proximately caused or aggravated by the Veteran's service-
connected PTSD.  38 U.S.C.A. §§ 1113, 5107(b) (West 2002); 38 
C.F.R. § 3.310 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification 
through an August 2005 VCAA notice letter.  The RO's August 
2005 notice letter advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the Veteran.  
He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies. 
The duty to notify the Veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  An April 2008 VCAA letter provided such notice.

The Board notes that the August 2005 and April 2008 letters 
were sent subsequent to the initial unfavorable agency 
decision in May 2005.  However, the Board finds that any 
timing defect with regard to VCAA notice was harmless error.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006).  In this regard, the 
notice provided to the Veteran by this letter fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and a November 2008 supplemental statement of 
the case was provided to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on other 
grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
All post-service VA and private treatment records identified 
by the Veteran have also been obtained.  Therefore, VA's duty 
to further assist the Veteran in locating additional records 
has been satisfied.  The Veteran was afforded VA examinations 
in February 2004 and October 2008.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2008); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.




Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

Initially, the Board observes the Veteran has indicated he is 
not claiming entitlement to service connection for his 
cardiomyopathy and hypertensive vascular disease as directly 
related to active service.  See August 2008 Board hearing 
transcript.  As such, the Board will not address the issue of 
direct service connection. 

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury or that 
service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  38 
C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  The Board notes that there was a recent amendment 
to the provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).  The amendment sets a standard by 
which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which favors the Veteran.

With respect to secondary service connection, the Veteran 
contends that his currently diagnosed cardiomyopathy and 
hypertensive vascular disease have been proximately caused by 
his service-connected PTSD.  Alternatively, he argues that 
these conditions have been aggravated by his service-
connected PTSD.  Specifically, he contends that his PTSD, and 
related anxiety, caused a chronic elevation in his blood 
pressure, leading to and aggravating his heart condition.

In support of his claim, the Veteran has submitted two 
statements by Dr. Chohan, a private cardiac physician  In a 
December 2004 statement, Dr. Chohan indicates the Veteran's 
PTSD "may have exacerbated [the Veteran's] cardiac problems, 
as it may have contributed to his hypertension which most 
likely was a significant factor in his cardiomyopathy."  In 
a second statement dated March 2005, Dr. Chohan notes that 
the Veteran's PTSD "as likely as not exacerbated his cardiac 
problems, as it may have contributed to his hypertension 
which most likely was a significant factor in his 
cardiomyopathy."

The Board observes the Veteran has been provided two VA 
examinations with respect to the instant claim.  After 
reviewing the Veteran's medical history and examining the 
Veteran, a February 2004 VA examiner found the Veteran's PTSD 
did not etiologically cause his heart disease, and therefore 
his cardiomyopathy.  While the VA examiner noted that, after 
onset, cardiomyopathy can be affected by stress, PTSD does 
not have a causal relationship to the Veteran's 
cardiomyopathy.

Finally, a second VA medical opinion was obtained in October 
2008.  After reviewing the Veteran's history, physically 
examining the Veteran and relevant medical literature, the VA 
examiner opined that the Veteran's PTSD did not cause the 
Veteran's cardiomyopathy and hypertensive vascular disease.  
In addition, the VA examiner opined that it is less likely 
than not that the Veteran's cardiomyopathy and hypertensive 
vascular disease have been aggravated beyond their normal 
progression by his PTSD.  In support of this opinion, the VA 
examiner noted that, per a review of medical literature, 
there is no definite link between stress and the development 
of or aggravation of cardiomyopathy and hypertension.  
Finally, the VA examiner noted that, while it is well known 
that stress transiently elevates blood pressure, such a 
temporary elevation does not aggravate or cause the 
underlying condition of hypertension or lead to coronary 
artery disease.

In deciding whether the Veteran's cardiomyopathy and 
hypertensive vascular disease are etiologically related to 
his service-connected PTSD, it is the responsibility of the 
Board to weigh the evidence and decide where to give credit 
and where to withhold the same and, in so doing, accept 
certain medical opinions over others.  Evans v. West, 12 Vet. 
App. 22, 30 (1998).  That responsibility is particularly 
onerous where medical opinions diverge.  At the same time, 
the Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Id.; 
see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, there are legitimate reasons for accepting the February 
2004 and October 2008 unfavorable VA medical opinions over 
the favorable statements by Dr. Chohan.  With regard to 
medical evidence, an assessment or opinion by a health care 
provider is never conclusive and is not entitled to absolute 
deference.  Further, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Also, a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).

While the December 2004 and March 2005 statements by Dr. 
Chohan suggest the Veteran's PTSD exasperated his cardiac 
problems, they do not offer any rationale for this opinion, 
including to what extent, if any, the Veteran has suffered 
any additional disability.  Further, Dr. Chohan's statements 
are phrased in language that is too speculative, rendering 
them of insufficient probative value to warrant entitlement 
to service connection.  See Miller v. West, 11 Vet. App. 345, 
348 (1998) (medical opinions must be supported by clinical 
findings in the record; bare conclusions, even those made by 
medical professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  

In comparison, the February 2004 and October 2008 VA opinions 
offer a rationale for the opinions, specifically noting that, 
while there may be a relation between stress and transient 
elevated blood pressure, there is no evidence stress leads to 
a permanent increase in blood pressure that would cause 
cardiac problems.  In addition, as noted above, the October 
2008 VA examiner consulted relevant medical literature prior 
to rendering the opinion.  Thus, the Board finds that the 
February 2004 and October 2008 VA medical opinions are 
accordingly more probative than the December 2004 and March 
2005 statements by the Veteran's private physician.

The Board acknowledges that the Veteran himself and his 
representative have claimed his currently diagnosed 
cardiomyopathy and hypertensive vascular disease are the 
result of or have been aggravated by his service-connected 
PTSD.  However, as laypersons, the Veteran and his 
representative have no competence to give a medical opinion 
on the diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of medical diagnosis or etiology cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, a preponderance of the competent, probative evidence 
of record weighs against the Veteran's assertion that his 
service-connected PTSD is the proximate cause of or has 
aggravated his currently diagnosed cardiomyopathy and 
hypertensive vascular disease.  Two VA examiners have opined 
that the Veteran's cardiac conditions are not caused or 
aggravated by his PTSD.  Finally, the Board has determined 
that the private medical statements submitted in support of 
the Veteran's claim are not probative enough to warrant 
entitlement to service connection on a secondary basis.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for cardiomyopathy and hypertensive vascular 
disease, and the benefit of the doubt rule does not apply.  
See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for cardiomyopathy and hypertensive 
vascular disease is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


